Citation Nr: 1101830	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  07-02 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable rating for status post healed right 
big toe with fungus infection.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Curameng, Counsel




INTRODUCTION

The Veteran had active duty service from November 1976 to 
November 1980.

This matter came to the Board of Veterans' Appeals (Board) from a 
September 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  This matter was remanded in 
September 2010 for further development.  A review of the record 
shows that the RO has complied with all remand instructions by 
providing a VA examination and issuing a supplemental statement 
of the case.  See   Stegall v. West, 11 Vet. App. 268 (1998).  

On the substantive appeal, the Veteran marked the appropriate box 
to indicate that he wanted a hearing before the Board at the RO.  
A videoconference hearing was scheduled for September 15, 2009.  
A request to reschedule the hearing was received at the Board on 
September 18, 2009.  The Board ruled on the motion and had the 
Veteran's hearing rescheduled.  The Veteran's hearing was set for 
September 2010, and the Veteran failed to appear. 


FINDING OF FACT

The Veteran's service-connected status post healed right big toe 
with fungus infection is not productive of moderate foot 
disability; there is no associated fungus covering at least 5 
percent of the Veteran's body.


CONCLUSION OF LAW

The criteria for entitlement to a compensable disability 
evaluation for the Veteran's service-connected status post healed 
right big toe with fungus infection have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including 
§§ 4.7, 4.71a, 4.118 and Codes 5284 and 7806 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  

Duty to Notify

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter 
dated in April 2006.  The RO provided the appellant with 
additional notice in October 2006, subsequent to the initial 
adjudication.  The notification substantially complied with the 
specificity requirements of Dingess v. Nicholson, 19 Vet. App. 
473 (2006) identifying the five elements of a service connection 
claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim and 
the relative duties of VA and the claimant to obtain evidence.
  
While the October 2006 notice was not provided prior to the 
initial adjudication, the claimant has had the opportunity to 
submit additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in a January 2007 statement of the 
case, and April 2009 and October 2010 supplemental statements of 
the case, following the provision of notice in October 2006.  The 
Veteran has received all essential notice, has had a meaningful 
opportunity to participate in the development of his claims, and 
is not prejudiced by any technical notice deficiency along the 
way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In 
any event, the Veteran has not demonstrated any prejudice with 
regard to the content of the notice.  See Shinseki v. Sanders, 
129 S.Ct. 1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and clarifying 
that the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the agency's 
determination);  see also Mayfield v. Nicholson, 444 F.3d 1328, 
1333-34 (Fed. Cir. 2006).  
  
Duty to Assist

VA has obtained VA treatment records, assisted the Veteran in 
obtaining evidence, and afforded the Veteran a VA examination in 
August 2006.  The RO scheduled another VA examination for October 
2010, however the Veteran failed to appear.  Neither the Veteran 
nor his representative have addressed the failure to report or 
suggested any reasons for the failure to report.  Consequently, 
another VA examination will not be scheduled, and the claim will 
be adjudicated based on the evidence of record.  See 38 C.F.R. 
§ 3.655.  All known and available records relevant to the issue 
on appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran and his representative not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.


Increased Ratings

The present appeal involves the Veteran's claim that the severity 
of his service-connected status post healed right big toe with 
fungus infection warrants a higher disability rating.  Disability 
evaluations are determined by the application of the Schedule For 
Rating Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there 
is a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an award 
of service connection, the severity of the disability at issue is 
to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Id. at 126.  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels of 
compensation from the time the increased rating claim was filed 
until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that different 
ratings may be warranted for different time periods.   
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.   
    
The Veteran's service-connected status post healed right big toe 
with fungus infection has been rated by the RO under the 
provisions of Diagnostic Code 5284.  Under this regulatory 
provision, a 10 percent rating is warranted for moderate foot 
injury, a 20 percent rating is warranted for moderately severe 
foot injury, a 30 percent rating is warranted for severe foot 
injury, and a maximum rating of 40 percent is warranted for 
actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic 
Code 5284.

When the Veteran was afforded a VA examination in August 2006, 
the Veteran reported aching, sharp and "sticking in nature" 
pain that occurred six times per day and lasted three hours at a 
time.  The pain he said traveled to his heel.  On a scale of 1 to 
10 (with 10 being the worst pain), the Veteran rated his pain an 
8.  He reported that at the time of pain, he could function 
without medication.  Pain was elicited by physical activity and 
stress; and was relieved by rest.  It was noted that examination 
of the right foot revealed no tenderness, weakness, edema, 
atrophy or disturbed circulation.  Pes planus, pes cavus, 
hammertoes, Morton's Metatarsalgia, hallux valgus, and hallux 
rigidus were not present.  It was observed that the Veteran did 
not have any limitation with standing and walking and did not 
require any type of support with his shoes.  X-rays were within 
normal limits.  The diagnosis was healed status post fungus 
infection right big toe.  The subjective factors were pain with 
standing and physical activities.  The objective factors were big 
toenail and ingrown toenail.  The VA examiner remarked that the 
Veteran needed proper podiatric care of feet to treat ingrown 
toenail and to prevent infection.  The effect of the condition on 
the Veteran's usual occupation was that prolonged standing/waking 
could cause pain. 

In a statement received in January 2007, the Veteran asserted 
that he was not provided a thorough examination.  He believed 
that an x-ray could not relay the pain that he felt or his range 
of motion.  He stated that his fungus had worsened and that he 
had to buy larger shoes to prevent contact from occurring.  Per 
the Board's September 2010 remand instructions, the Veteran was 
afforded a VA examination in October 2010.  However, the Veteran 
failed to appear without providing good cause.  As noted above, 
the claim will be based on the evidence of record.

The Board has considered the Veteran's statements regarding the 
degree of pain and impairment.  However, although the Veteran is 
competent to report symptoms that he experiences, the Board does 
not find his assertions as to the degree of disability to be 
persuasive when viewed in light of the overall evidence.  
Objective clinical findings simply do not suggest a degree of 
disability which would approximate moderate so as to warrant a 
compensable rating under Code 5284.  Examination in 2006 revealed 
no tenderness or weakness.  there was no evidence of edema, 
atrophy or disturbed circulation.  Significantly, although a big 
toenail and ingrown toenail were reported, the examiner commented 
that the Veteran did not have an limitation with standing and 
walking and did not require any type of support for his shoes.  
The essential feature of the disability appears to be subjective 
complaints of pain.  However, the preponderance of the evidence 
currently of record is against a finding that there is moderate 
disability as a result.  

Turning to other diagnostic codes pertaining to the foot, the 
available evidence shows that the Veteran does not have flat 
feet, pes cavus, Morton's disease, hallux valgus, hallux rigidis 
or hammer toe.  38 C.F.R. § 4.71a, Diagnostic Codes 5276, and 
5278 to 5282.  Additionally, there is no evidence of bilateral 
weak foot characterized by atrophy of the musculature, disturbed 
circulation and weakness.  38 C.F.R. § 4.71a, Diagnostic Code 
5277.  Moreover there is no evidence of malunion/nonunion of 
tarsal or metatarsal bones.  38 C.F.R. § 4.71a, Diagnostic Code 
5283.    

Turning to diagnostic codes pertaining to the skin, Diagnostic 
Code 7820 is for infections of the skin not listed elsewhere 
(including bacterial, fungal, viral, treponemal and parasitic 
diseases) and is rated as disfigurement of the head, face or neck 
(Diagnostic Codes 7800), scars (Diagnostic Codes 7801, 7802, 
7803, 7804, or 7805), or dermatitis (Diagnostic Codes 7806), 
depending upon the predominant disability.  The predominant 
disability here is dermatitis. 

Under Diagnostic Code 7806, a noncompensable rating is warranted 
for dermatitis or eczema less that 5 percent of the entire body 
or less than 5 percent of exposed areas affected, and; no more 
than topical therapy required during the past 12 month period.  A 
10 percent rating is warranted for dermatitis or eczema at least 
5 percent, but less than 20 percent of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs requires for a 
total duration of less than six weeks during the past 12-month 
period.  A 30 percent rating requires that 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas be affected, 
or; that systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  A maximum rating of 60 percent is warranted when the 
dermatitis or eczema covers an area of more than 40 percent of 
the entire body or when more than 40 percent of exposed areas 
affected, or; when constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs were 
required during the past 12-month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806.

While the VA examination shows healed status post fungus 
infection of the right big toe, the Veteran had noted in a 
statement received in January 2007 that his fungus had worsened.  
Nevertheless, it appears to the Board that a fungal infection of 
the right toe would cover less than 5 percent of the entire body.  
Thus, under Diagnostic Code 7806, a 10 rating is not warranted.

Staged ratings are not of application since the Veteran's status 
post healed right big toe with fungus infection is adequately 
status post healed right big toe with fungus is adequately 
contemplated by the noncompensable rating during the entire time 
period in question.  Should the severity of the status post 
healed right big toe with fungus infection increase in the 
future, the Veteran may always file a claim for an increased 
rating.  

The Board concludes that the preponderance of the evidence is 
against entitlement to an increased rating.  As the preponderance 
of the evidence weighs against the claim, the benefit-of-the-
doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


Extraschedular Evaluation

In general, the schedular disability evaluations are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  The application of such schedular criteria was 
discussed in great detail above.  To accord justice in an 
exceptional case where the schedular standards are found to be 
inadequate, the RO is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  38 
C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely 
with the criteria found in the relevant Diagnostic Codes for the 
disability at issue.  In short, the rating criteria contemplate 
not only his symptoms but the severity of his disability.  For 
these reasons, referral for extraschedular consideration is not 
warranted.


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


